Title: From Thomas Jefferson to Robert Patterson, 29 December 1805
From: Jefferson, Thomas
To: Patterson, Robert


                  
                       
                     Washington Dec. 29. 05.
                  
                  A pressure of business has put it out of my power sooner to answer your letter of the 14th. I entirely approve of your taking measures for executing the wishes of the banks by the coinage of small silver. but mr Gallatin observes that you should immediately furnish him an estimate of the expence you will incur for that purpose that he may have the necessary appropriations provided.
                  Lest you should not have observed that an annual report is made, at the close of every year, of the operations of the Mint the preceding year, I take the liberty of mentioning it.
                  I thank you for the attention you have paid to the problem for finding longitude on land without a time-piece, and shall avail our exploring parties of your method. with respect to my original ideas on the subject, you will observe they were those of a theorist & not a practical person. you say justly they would require the use of an Equatorial. they were concieved entirely on the familiar use of that instrument. possessing an excellent one of Ramsden’s it is the only instrument which I have used at all. to the use of the Quandrant I am entirely unaccustomed. I had proposed to import 3. or 4. Equatorials for the public purposes, and still think they will be convenient, & not cumbersome as the parties will always travel by water.    Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
               